 486DECISIONSOF NATIONALLABOR RELATIONS BOARDQuigley Industries,Inc.andUnited Steelworkers ofAmerica,AFL-CIO-CLC,Petitioner.Case7-RC-9464December 16, 1969DECISION AND DIRECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a stipulation for certification uponconsent election,executed June 6, 1969,an electionby secret ballot was conducted on June 25, 1969,under the direction and supervision of the RegionalDirector for Region 7, among the employees in theappropriate unit. Upon conclusion of the balloting,the parties were furnished a tally of ballots, whichshowed that of approximately 28 eligible voters, 13cast valid ballots for, and 11 against,the Petitioner,and 2 cast challenged ballots. The challenged ballotswere sufficient in number to affect the results of theelection.Afteran investigation,theRegionalDirectorordered a hearing to resolve the factual issues raisedby thechallenges.A hearing was held and, onAugust 29, 1969, the Hearing Officer issued hisreportonchallengedballots,inwhichherecommended that two challenges be overruled.Thereafter, the Petitioner filed timely exceptions totheHearingOfficer's report and a supporting brief,and the Employer filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds that:1.The Employerisengaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A questionaffectingcommerceexistsconcerning the representation of certain employeesof the Employer,within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.Inaccordancewith the stipulation of theparties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act:Allproductionandmaintenanceemployeesemployed by the Employer at its Farmington,Michigan plant located at 30966 Grand River,including truckdrivers and tool and die employees;180 NLRB No. 37butexcludingallofficeclericalemployees,professional employees, guards and supervisors asdefined in the Act.5.The Board has considered the Petitioner'sexception to the Hearing Officer's recommendationthat the challenge to the ballot of Benjamin Raymobe overruled, as well as the Employer's brief insupportof theHearingOfficer's recommendation.'BenjaminRaymo has been employed by theEmployersince1956. In 1965, he retired from hisposition as a full-time wire and stick welder butcontinued to work for the Employer on an irregularbasis.In January 1969 he was put on a regular workschedule whereby he worked Tuesdays and Fridays(orWednesday and Friday if he had a doctor'sappointment on Tuesday) from 7 a.m. to 3:30 p.m.He was put on this schedule so that his work couldbe coordinated with that of other employees. Raymodoes the same work as other wire and stick welders,keeps the same hours as the majority of the otheremployees and punches a timeclock. The recordestablishes that he worked at least 16 hours perweek for 14 of the first 28 weeks of 1969, and thathe was on sick leave for the other 14 weeks (theweeks ending February 8 through May 10) due to aback injury.Raymo works only until his earnings reach themaximum permitted by the Social Security Act and,as a part-time employee, he is not eligible for thefringebenefits received by those employees whowork 40 hours or more per week.The Petitioner contends that because Raymo sorestricts his hours and because he does not share inthesame program of benefits as do full-timeemployees, he does not share a community ofinterestwith the other employees sufficient towarrant his voting in the election.We recently held that:[E]mployeeswho are otherwise within theappropriate unit will not henceforth be excludedandfoundineligibletoparticipateinaBoard-conducted election solely for the reasonthat they limit their working time and earnings soas not to decrease their social security annuity...Holiday Inns of America, 'Inc.,176 NLRB No. 124.Ithas long been established that a part-timeemployee who does not participate in his Employer'sprogram of fringe benefits will not, for those reasonsalone,be excluded from a bargaining unit.TheVindicator Printing Co.,146 NLRB 871, 878;DowJones& Co.,142NLRB 421, 429. We see noreason to modify this rule in the instant case merelybecause Raymo's reason for working part-time is toavoid earning more than the maximum allowableunder the Social Security Act. Despite the fact thathe is a social security annuitant,he shares a'In the absence of exceptions,weadoptpro forma.the HearingOfficer'srecommendationthat thechallenge totheballotofBlameOtt beoverruled. QUIGLEY INDUSTRIES, INC.significant community of interest with the rest of theunit; this is especially true in view of the closefunctional relationship between his work and that ofthe other employees.Inaccordancewith the findings herein, thechallenge to the ballot of Benjamin Raymo is herebyoverruled,andwe shall direct that his ballot,togetherwith the ballot ofBlaineOtt, be openedand counted.DIRECTION487It is hereby directed that the Regional DirectorforRegion 7 shall, within 10 days from the date ofthisDecision and Direction, open and count theballots ofBenjaminRaymo andBlaineOtt, andthereafter prepare and cause to be served upon theparties a revised tally of ballots, including thereinthe count of said ballots; and take such further stepsasmay be necessary in accordance with the Board'sRules and Regulations.